Appeal by the de*594fendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 26, 1996, convicting him of rape in the first degree, attempted rape in the first degree, assault in the second degree (three counts), sexual abuse in the first degree (three counts), and sexual abuse in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of three counts of assault in the second degree beyond a reasonable doubt (see Penal Law § 120.05 [2]; People v Watson, 281 AD2d 691 [2001]). Moreover, the trial court properly declined to merge the rape count with the attempted rape count (see People v Jackson, 290 AD2d 644, 647 [2002]).
The defendant’s arguments regarding prosecutorial misconduct are partially unpreserved for appellate review and, in any event, do not warrant reversal (see People v Galloway, 54 NY2d 396 [1981]).
The Supreme Court properly imposed consecutive sentences for the defendant’s convictions of sexual abuse in the first degree (see People v Bonilla, 290 AD2d 454, 455 [2002]), and the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Goldstein, Luciano and H. Miller, JJ., concur.